AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Middle District of Tennessee

                  In the Matter of the Search of                                )
              (Briefly describe the pwperty to be searched
               or identify the person by game and address)
                                                                                )
                                                                                )      Case No.
                                                                                                             9
                                                                                                          16 — M        J — 2 ®5 6
             BOWDOIN GRAYSON SMITH, D.O., P.C.                                  )
                    FAMILY PRACTICE                                             )
           9 MAGGART CIRCLE, CARTHAGE, TN 37030                                 )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Middle           District of               Tennessee
(identify the person or describe the property to be searched and give its location):

      See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before                   March 11, 2019        (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to         Judge Jeffrey S. Frensley, U.S. Magistrate Judge
                                                                                                    (United States Magistrate Judge)

        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     L7) for       days (not to exceed 30) Vf until, the facts justifying, the later specific date of          05/26/2019


Date and time issued:                a.S 3o~lq a • ~~(►~                                              2)Z~A~Judge's signature

City and state:             Nashville, Tennessee                                           Judge Jeffrey S. Frensley, U.S. Magistrate Judge
                                                                                                          Printed name and title


                    Case 3:19-mj-02056 Document 2 Filed 04/01/19 Page 1 of 5 PageID #: 52
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                       Return
Case No.:                                Date and time warrant executed:             Copy of warrant and inventor left with:i


                                         ° ~oCbL i       I -            l                  e
Inventory made in the presence of

Inventory of the property taken and name of any person(s) seized:

                                                         t S` ~~ _          brA          ~e_Ce~P~s
                     a4ad1~I




                                                                     Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                            Executing officer's signahn•e


                                                                                               Printed name an tit




                    Case 3:19-mj-02056 Document 2 Filed 04/01/19 Page 2 of 5 PageID #: 53
                                                                                                                                                           y




                                         U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION
                                                  RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address (including ZIP CODE), if applicable)                                                     FILE NO.                                             G-DEP IDENTIFIER
n
                                                                                                                   FILE TITLE




                                                                                                                   DATE
                                                                                                                                   j
DIVISION/DISTRICT OFFICE
                                                               --T.~,
                                       0


                                          I hereby acknowledge receipt of the following described cash or other item(s),
                                         which was given into my custody by the above named individual.
   AMOUNT or QUANTITY                                          DESCRIPTION OF ITEM(S)                                                                               PURPOSE (If Applicable)


                                                         -rl Or                         1A)                                                                         4xAroA1Q(-C2kc-1          1c,
                                                                                              tt                               r
                                                                  6A ig
                                                                                                                                       t           ~
                                         y                        ~                                                        r
                                             It                   ~JS/'H'~       !~,'   ICA                    +    t'(3                           C..t C,:tie Cr          L~l7r

                                                                                                                                                       n




                               pr                                                 tAi.
                                                                                                                                   {
                                                                                                                                                           /




                              i iel               iaS                  b
                                                               ba ff e.to J Aj                     l           !e                                                     ht           "if




                                                    ..
                              ~t '~ ^}t. ni l            ~fJ     ✓if
                                                                 ~         S !   KJ     !          (      C~




RECEIVED-BY (Signature)                                                                                NAME AND TITLE (Print or Type)

                                                                                                                                           7777   -1



WITNESSED BY (Signature)                                                                               NAME AND TITLE (Pript or Type)



FORM DEA-12 (9-0d) Previous editions obsolete
                  Case 3:19-mj-02056 Document 2 Filed 04/01/19 Page 3 of 5 PageID #: 54
                                           U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION
                                                 RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address (including ZIP CODE), if applicable)                                     FILE NO.                     G-DEP IDENTIFIER

                                                                                                   FILE TITLE




                                                                                                   DATE

DIVISION/DISTRICT OFFICE



                        \j



                                           I hereby acknowledge receipt of the following described cash or other item(s),
                                          which was given into my custody by the above named individual.
   AMOUNT or QUANTITY                                        DESCRIPTION OF ITEM(S)                                         PURPOSE (If Applicable)




                                                              D1

                                                                                                     UUM

                                                                                                       KOIVNI          aadea
                                                                                     ox!
                                   \A t
                               V, (r



                                   A Roo"IL                              ~A")I




                                                     V


                                                                   j jj-"i
                                                         j

                                                                                                                A



                                          Ir I   C             rtt               C   A kA A-   k




RECEIVED BY (Signature)                                                                    NAME AND TITLE (Print or Type)



 WITNESSED BY,(Signathre)                                                                  NAME AND TITLE (Print or Type)



 FORM   DEA'-1 2 (9-00) Previous editions obsolete
                  Case 3:19-mj-02056 Document 2 Filed 04/01/19 Page 4 of 5 PageID #: 55
                                        U.S. DEPARTMENT OF JUSTICE - 'DRUG ENFORCEMENT ADMINISTRATION
                                            RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address (including ZIP CODE), if applicable)                                 FILE NO.                       G-DEP IDENTIFIER


                                                                                               FILE TITLE




                                                                                               DATE

DIVISION/DISTRICT OFFICE




                                         I hereby acknowledge receipt of the following described cash or other item(s),
                                        which was given into my custody by the above named individual.
   AMOUNT or QUANTITY                               DESCRIPTION OF ITEM(S)                                                PURPOSE (If Applicable)


                          Z

                                                  /12
                                                    - ~P-
                                                                   k                 12ook'l




                                                                                    ROO

                                                       A P/                              Oyj
                                                                                    ti




 RECEIVED BY (Signature)                                                          NAME AND TITLE (Print or Type)



 WITNESSED BY (Signature)                                                         NAME AND TITLE (Print or Type)



 FORM DEA-12 (9-00) Previous editions obsolete
                  Case 3:19-mj-02056 Document 2 Filed 04/01/19 Page 5 of 5 PageID #: 56
